DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt and entry of Applicant' s Preliminary Amendment filed on 02/22/2021 is acknowledged.
	Claims 1-15 have been amended.  Overall, claims 1-15 are pending in this application.


Election/Restrictions
	Claim 1 is generic to the following disclosed patentably distinct species: 
	- a species of Figs. 1-3 drawn to a vane pump unit having a single-flow rotary vane pump 2 includes a low-pressure outlet 24 connected to a low-pressure port 36 of the vane pump unit and a high-pressure outlet 30 connected to a high-pressure port 38 of the pump unit, a short-circuit valve 43 arranged upstream of each pressure-regulating valve 40 that includes a pressure sensor 41 (see specification, page 4, lines 16-21 and page 5, lines 15-28);
		- a species of Figs. 4-5 drawn to a vane pump unit having a single-flow rotary vane pump 2 that includes two separate inlets 22N and 22H, the low-pressure inlet 22N connected to the storage vessel 34 and the high-pressure inlet 22H provided with a supply via a branch 42 from the low-pressure outlet 24 (see specification, page 9, lines 16-20);
		- a species of Fig. 6 drawn a vane pump unit having a single-flow rotary vane pump 2 that includes two separate inlets 22N and 22H and only one a single clutch to be switched (see specification, page 10, lines 1-7); 
		- a species of Figs. 7-8 drawn to a vane pump unit having a double stroke or two-flow rotary vane pump includes a common inlet 221, 222, two low-pressures outlets 241, 242 , two high-pressure outlets 301, 302 , two high-pressure ports 381, 382  (see specification, page 10 , lines 24-32 and page 11, lines 1-15);
	- a species of Fig. 9 drawn to a vane pump unit having a short-circuit valve 431, 432 is arranged upstream of each pressure-regulating valve 401 , 402 and the high-pressure fluid provided is conducted with low resistance directly back into the storage vessel 34 through the short-circuit valve 431, 432  (see specification, page 11, lines 25-32 to page 12, lines 1-3);
		- a species of Fig. 10 drawn to a vane pump unit having a hydraulic fluid flows from the high-pressure outlets 301, 302 to the short-circuit valves 431, 432 and the lines 451, 452 from the outlet of the short-circuit valves 431, 432 lead to the low-pressure circuit (see specification, page 12, lines 4-13);
	- a species of Fig. 11 drawn to a vane pump unit having low-pressure outlet 242  connecting to a lubricant low-pressure port 36 and an another low-pressure outlet 241 leads to a switchover valve 50 and passes the provided hydraulic fluid to a clutch-cooling low-pressure port 37 (see specification, page 12, lines 14-25); 
	- a species of Fig. 12 drawn to a vane pump unit having an accumulation valve 60  between the low-pressure outlet 24 of the single-flow rotary vane pump 2 and the low pressure port 36 through the pressure-regulating valve 40 and the accumulation valve 60 between the high-pressure outlet 30 of the single-flow rotary vane pump 2 and the low pressure port 36 (see specification, page 13, lines  6-23); and
	- a species of Fig. 13 drawn to a vane pump unit having an accumulation valve 60  accumulates the volume flow from the two low-pressure outlets 241 and 242 of the double stroke/two-flow rotary vane pump 2 (see specification, page 13 , lines 24-31 to page 14, lines 1-2).   

	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification as in CPC classes as: F04C2/344,3446; F04C14/24; F04C15/06,064; F04C23/008; F04C2240/10, 20,40; F01C21/0809 and/or the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746